Citation Nr: 0947407	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for squamos cell carcinoma 
of the right hypopharynx as a result of exposure to 
herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In September 2008, the Veteran testified at a hearing at the 
Regional Office.  A transcript of this hearing is of record.


FINDING OF FACT

The preponderance of the evidence indicates that the 
Veteran's squamos cell carcinoma of the right hypopharynx is 
related to his in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a squamos cell carcinoma of the right hypopharynx are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.  

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 
'Service in the Republic of Vietnam' means actual service in-
country in Vietnam from January 9, 1962, through May 7, 1975, 
and includes service in the waters offshore, or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The fact that the Veteran is not entitled to the foregoing 
regulatory presumption of service connection does not 
preclude an evaluation as to whether he is entitled to 
service connection on a direct basis or entitled to 
presumptive service connection for a chronic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has submitted two VA medical opinions indicating 
that he has cancer related to his in-service exposure to 
herbicides.  The first opinion is dated February 2009 from 
the Chief of Head and Neck surgery at the Richmond VA Medical 
Center (VAMC).  The physician indicates his rationale as 
being that the Veteran's pathology revealed squamos cell 
carcinoma of the pyriform sinus which is a respiratory 
malignancy, identical to carcinoma of the larynx.  The Board 
notes that respiratory cancers to include cancer of the 
larynx are presumptive conditions of herbicide exposure.  The 
second VA opinion dated March 2009 indicates that the 
Veteran's pyriform sinus cancer is more likely than not 
related to herbicide exposure; there is no rationale 
indicated.  The Board additionally notes that the Veteran was 
afforded a VA examination dated October 2008 which did not 
indicate an opinion concerning the etiology of the Veteran's 
cancer.  Thus, the Board finds that the preponderance of the 
objective medical evidence of record indicates that the 
Veteran's in-service herbicide exposure is related to his 
current squamos cell cancer of the right hypopharynx; 
accordingly, service connection is granted for such 
condition.


ORDER

Entitlement to service connection for squamos cell carcinoma 
of the right hypopharynx is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


